DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-20, as filed 02/08/2019, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1

Claims 1-20 recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A system, comprising: a processor, and a memory storing one or more application programs configured to perform an operation for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient, the operation comprising: receiving data corresponding to one or more types of biometric data for the patient, wherein the care plan includes one or more biometric thresholds corresponding to each of the one or more types of biometric data, receiving one or more reported symptoms for the patient, wherein the care plan includes one or more conditions corresponding to the one or more reported symptoms, and upon determining that at least one of (i) the received data satisfy at least one of the biometric thresholds and (ii) the one or more reported symptoms satisfy at least one of the one or more conditions, identifying an event rule for providing a nonadherence notification to said patient and further providing a suggested action by said patient to bring said patient into adherence with said care plan.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like a processor or memory, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, but for the processor and memory language, receiving data from a patient in the context of this claim encompasses a mental process of the user because the data could otherwise be performed by a practitioner thinking about a patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Additionally, these steps include methods of organizing human activity because each of the italicized portions is directed to patient monitoring with rule-based interventions.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20 which recite particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, memory, a computer readable storage medium amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0048] and [0049], see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20 which recite additional details about the abstract idea that is performed with generic computing equipment). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger (USP App. Pub. No. 2016/0085927).
Regarding claim 1, Dettinger discloses: A method for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient (“dynamically modifying a care plan for a particular patient in response to received data associated with the patient… a care plan protocol may be available for a variety of conditions, such as congestive heart failure, diabetes,” par. [0018]), the method comprising:
--receiving data corresponding to one or more types of biometric data for the patient, wherein the care plan includes one or more biometric thresholds corresponding to each of the one or more types of biometric data (“When created, a care plan 113 assigned to a patient 103 begins at a base state 305. As the care plan management application 111 observes sensor data, the care plan 113 may transition into different states if the biometrics observed in the sensor data trigger thresholds associated with the different states,” par. [0043]; “The blood pressure metric may be associated with thresholds indicating values and conditions in which the care platform performs some action in response to detecting such values and conditions,” par. [0019]);
--receiving one or more reported symptoms for the patient (“the mobile application may prompt the patient to report symptoms experienced while adhering to the care plan,” par. [0020]), wherein the care plan includes one or more conditions corresponding to each of the one or more reported symptoms (“automatically modify the care plan in the event that observed patient biometrics and/or reported symptoms satisfies a corresponding threshold condition,” par. [0021]); and
--upon determining that at least one of (i) the received data satisfy at least one of the biometric thresholds (“A patient 103 may begin the care protocol at a weight loss phase, where tasks may include performing strenuous exercises frequently, and where thresholds may specify further actions that the care plan management application 111 takes if the patient 103 loses X amount of weight or gains Y amount of weight,” par. [0028]) and (ii) the one or more reported symptoms satisfy at least one of the one or more conditions (threshold triggers in FIG. 3B), identifying an event rule for providing a nonadherence notification to said patient and further providing a suggested action by said patient to bring said patient into adherence with said care plan (“For example, if the metrics indicate that the patient 103 gained Y amount of weight after a period at which the patient 103 had a Z average activity level, the care plan management application 111 may instruct the patient 103 to watch an educational video in response,” par. [0028]; threshold triggers and corresponding event rules in FIG. 3B).

Regarding claim 2, Dettinger further discloses: wherein the one or more types of biometric data includes at least one of a blood sugar measurement, a weight measure, or an activity measurement of a patient (“the application may receive information from various sensors that monitor patient activity (e.g., heart rate, weight, blood pressure),” par. [0020]).

Regarding claim 3, Dettinger further discloses: wherein the event rule specifies one or more tasks for the patient to perform to bring the patient into adherence with specified parameters of said care plan (Take medication, contact care provider, and deep breathing exercises in the Event Rule column in FIG. 3B).

Regarding claim 4, Dettinger further discloses: upon determining that subsequently observed biometric data satisfies at least one of said thresholds or subsequently reported symptoms satisfy one or more second conditions, identifying a second event rule corresponding to the satisfied second conditions (“Each task associated with a new state is aimed towards orienting the biometrics observed in a patient 103 towards a desired result and/or eliminating symptoms experienced by the patient 103. Each state may branch off into other states in response to subsequently observed sensor data,” par. [0036]; “The event handler component 215 may also insert additional thresholds to the care plan 113 used to subsequently determine whether the patient's heart rate continues to increase despite adherence to the added tasks,” par. [0041]).

Regarding claim 5, Dettinger further discloses: wherein the second event rule comprises an instruction for the patient to contact a care provider (“If the care plan 113 transitions into an end state, then an associated action for the care plan management application 111 may be to contact a care provider or emergency services to further assist the patient,” par. [0050]).

Regarding claim 6, Dettinger further discloses: receiving an instruction from said care provider notifying the patient to perform a second task to bring said patient into adherence with said care plan (“The care plan management application 111 could transmit these proposed alterations to the care provider 101 and could provide an interface through which the care provider 101 can select and authorize one of the proposed alterations to the patient's care plan,” [0048]).

Regarding claim 7, Dettinger further discloses: upon determining that subsequently observed biometric data satisfies at least one of said thresholds or subsequently reported symptoms satisfies one or more of the conditions, identifying a third event rule corresponding to the satisfied second conditions (“Eventually, if the subsequently observed metrics do not indicate improvement, the care plan management application 111 may reach an end state, where the corresponding event rule 114 specifies that action by a care provider 101 or emergency services is required,” par. [0036]).

 Regarding claim 8, Dettinger discloses all of the limitations of claim 1 as described above (incorporated herein). Dettinger further discloses A computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient (“computer-readable storage medium storing instructions, which, when executed on a processor, perform an operation for modifying a care plan assigned to a patient in response to data observed from the patient,” par. [0007]).

	Regarding claims 9-14, Dettinger discloses each limitation as described above in the rejections of claims 2-7 (incorporated herein).

Regarding claim 15, Dettinger discloses all of the limitations of claims 1 and 8 as described above (incorporated herein). Dettinger further discloses A system, comprising: a processor, and a memory storing one or more application programs configured to perform an operation for using a care plan assigned to a patient to manage a chronic illness for said patient in response to data observed from the patient (“a system having a processor and a memory a memory storing one or more application programs configured to perform an operation for modifying a care plan assigned to a patient in response to data observed from the patient,” par. [0008]).

Regarding claims 16-20, Dettinger discloses each limitation as described above in the rejections of claims 2-7 (incorporated herein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP App. Pub. No. 2018/0256114 to Hattori discloses various conditions (two types are described in par. [0086]) in the context of an exercise assistance program. 
USP App. Pub. No. 2011/0161107 to Goldberg discloses self-adaptive care plan goal modules (Abstract) and an intervention rules engine (e.g., par. [0036]).
“Just-in-Time Adaptive Interventions (JITAIs) in Mobile Health: Key Components and Design Principles for Ongoing Health Behavior Support” by Nahum-Shani et al. discloses a just-in-time adaptive intervention system that monitors patient conditions using intervention rules (see Table 1).
“A Remote Patient Monitoring System for Congestive Heart Failure” by Suh et al. discloses a remote monitoring system that monitors patient weight, activity, and blood pressure and “when the obtained values are out of the acceptable range (see Table 2), the system sends alert messages to healthcare providers via text message or e-mail” (page 1173).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626